DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 11/23/2020 have been accepted by the examiner.

Claim Objections
Claims 10-19 are objected to because of the following informalities:
     Regarding claim 10, to be consistent and clear throughout the claim it is suggested to change each instance of “A memory capable to”, in line 1, it is suggested to change to “A memory configured to”, respectively.  Please make any required analogous changes in the dependent claims 12-19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 ,16 & 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 6 recites the limitation "pre-column" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the pre-column address command" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the command processor” in line 5. .  There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-16 & 20-22 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Shimizu et al (US20150063015) 
Regarding claim 1, Shimizu discloses a memory controller for a memory(FIG 2; 12), comprising: a command processor(FIG 2; [0028-0029] discloses 24-28 units); wherein when an access command is performed by the memory controller(FIG 2; CMD), the command processor generates a row address information to the memory before issuing an active command to the memory(FIG 2; [0031] discloses unit 26 latching full row address in advance before an active command) ; wherein the row address information and the active command are issued by the command processor based on the access 
Regarding claim 2, Shimizu discloses wherein the command processor further issues a pre-charge command to the memory (FIG 10; pre-charge CMD), and the row address information is generated at a clock falling edge or a clock rising edge right after the pre-charge command (FIG 10; ACT cmd e.g., Bank A row Address is generated). 
Regarding claim 3, Shimizu discloses wherein the command processor further issues a pre-row command to a memory to latch the row address information before the memory receives the active command (FIG 10; bank A pre-active row before Active CMD e.g., AR<y:0>), and the pre-row command is issued by the command processor based on the access command (FIG 2 & 10; CMD lines CA<n;0> e.g., CA0-9 based on CMD).
Regarding claim 4, Shimizu discloses wherein the row address information and the pre-row command are generated to the memory within a clock period, or simultaneously generated to the memory (FIG 10; BANK A pre-active and Bank A ROW addr on rising CLK_t period). 
Regarding claim 5, Shimizu discloses wherein after issuing the active command, the command processor generates a read or write command based on the access command(FIG 10; [0033] ROW Addr right after BANK A Row Addr after issuing Active CMD), and the command processor further generates a column address information between issuing the active command and issuing the read or write command (FIG 2; [0027] discloses column address AC<z,0>  before active cmd and issuing read/write command e.g, Row Addr).
Regarding claim 10 , Shimizu discloses a memory capable to receive an access command from a memory controller(FIG 2; a memory 11 receiving CMD from 12), the memory comprising: a first decoder configured to decode an active command corresponding to the access command (FIG 2; latch 26 decode 
Regarding claim 11, Shimizu discloses further comprising a second decoder configured to decode a pre-charge command corresponding to the access command (FIG 2 & 10; pre-charge CMD e.g., being received at 23); wherein the row address information is received by the memory at a clock falling edge or a clock rising edge right after the pre-charge command is received by the memory FIG 10; ACT cmd e.g., Bank A row Address is generated). 
Regarding claim 12, Shimizu discloses Page 21 of 24a third decoder configured to decode a pre-row command corresponding to the access command (FIG 2 & 10; 26 receiving signals  e.g., pre-row command from 14 and receiving CMD lines CA<n;0> e.g., CA0-9 based on CMD)); wherein the pre-row command is configured to latch the row address information before the memory receives the active command ((FIG 10; bank A pre-active row before Active CMD).
Regarding claim 13, Shimizu discloses  Page 21 of 24the row address information and the pre-row command are received by the memory within a clock period, or simultaneously received by the memory (FIG 10; BANK A pre-active and Bank A ROW addr on rising CLK_t period).
Regarding claim 14, Shimizu discloses the memory further comprising a row address latch (FIG 2; 26 address latch), wherein the third decoder decodes the pre-row command and generates a latch signal to the row address latch to latch the row address information before the memory receives the active command (FIG 2; signal that is coming from 14 going into 26 e.g., AR<y:0>).
Regarding claim 15, Shimizu discloses the memory further comprising: a fourth decoder configured to decode a read or write command corresponding to the access command (FIG 2; [0027] 23 
Regarding claim 16, Shimizu discloses wherein the column address information and the pre-column address command are received by the memory within a clock period, or simultaneously received by the memory (Shimizu (FIG 2; [0027] discloses column address AC<z,0> before active cmd and issuing read/write command e.g., pre-charge time)).
Regarding claim 20 , Shimizu discloses a memory system (FIG 2; a memory 10), comprising: a memory controller(FIG 2; 25); and a memory coupled to the controller(FIG 2; 11 coupled to 12); wherein when an access command is performed by the memory controller(FIG 2; 12 performing CMD), the command processor generates a row address information to the memory before issuing an active command to the memory (FIG 2; [0031] discloses unit 26 latching full row address in advance before an active command); wherein the row address information and the active command are issued by the command processor based on the access command(FIG 2; [0028-0033] discloses the row address is inputted before the active command based on the access command CMD e.g., 24 receives CMD and Add from 14 through command/address line CA<n;0>).
Regarding claim 21, Shimizu discloses wherein the command processor further issues a pre-row command to the memory to latch the row address information before the memory receives the active command (FIG 10; bank A pre-active row before Active CMD e.g., AR<y:0>).
Regarding claim 22, Shimizu discloses wherein the row address information and the pre-row command are generated to the memory within a clock period, or simultaneously generated to the memory (FIG 10; BANK A pre-active and Bank A ROW addr on rising CLK_t period). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al in view of Yoshimura et al (US20130265840). 
Regarding claim 6, Shimizu discloses wherein the command processor further issues column command to a memory to latch the column address information before the memory receives the read or write Page 20 of 24command, and column command is issued by the command processor based on the access command (FIG 2; [0027] discloses column address AC<z,0>  before active cmd and issuing read/write command).
However, Shimizu does not disclose a pre-column command. 
In the same field of endeavor, Yoshimura discloses a pre-column command (FIG 1; [0024] discloses a pre-column command coming from 34 column pre-decoder). 
Shimizu and Yoshimura are analogous art because they are all directed to a semiconductor device with an active command functionality, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Shimizu include Yoshimura because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Yoshimura of pre-column functionality in the teaching of Shimizu for the benefit of enhancing a power supply without the increase of the size of memory chip. ([0005] Yoshimura). 

Regarding claim 7, the combination of Shimizu in view of Yoshimura discloses wherein the column address information and the pre-column command are generated to the memory within a clock period, or simultaneously generated to the memory (Shimizu (FIG 2; [0027] discloses column address AC<z,0> before active cmd and issuing read/write command e.g, pre-charge time)).
Regarding claim 17, Shimizu discloses further comprising: the column command is configured to latch the column address information before the memory receives the read or write command (FIG 2; [0027] discloses column address AC<z,0> before active cmd and issuing read/write command).
However, Shimizu does not disclose a fifth decoder configured to decode a pre-column command corresponding to the access command; wherein the pre-column.
In the same field of endeavor, Yoshimura discloses a fifth decoder configured to decode a pre-column command corresponding to the access command (FIG 1; [0024] discloses a pre-column command coming from 34 column pre-decoder). 
Shimizu and Yoshimura are analogous art because they are all directed to a semiconductor device with an active command functionality, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Shimizu include Yoshimura because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Yoshimura of pre-column functionality in the teaching of Shimizu for the benefit of enhancing a power supply without the increase of the size of memory chip. ([0005] Yoshimura). 
Regarding claim 18, the combination of Shimizu in view of Yoshimura discloses wherein the column address information and the pre-column command are received by the memory within a clock period, or simultaneously received by the memory (Shimizu FIG 2; [0027] discloses column address AC<z,0> before active cmd and issuing read/write command).
Regarding claim 19, the combination of Shimizu in view of Yoshimura discloses the memory further comprising a column address latch(Shimizu FIG 2; 24 outputting signal AC<z:0>), wherein the fifth decoder decodes the pre-column command and generates a latch signal to the column address latch to latch the column address information before the memory receives the read or write command (FIG 2; signal AC with <z:0> address).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al in view Hahn et al (US20190369913). 
Regarding claim 8, Shimizu discloses the command processor (FIG 2; [0028-0029] discloses 24-28 units).
However, Shimizu does not disclose a sequencing engine coupled, wherein the access command is stored in the sequencing engine, and the sequencing engine controls the command processor to sequentially generate the row address information and the active command according to the access command.
In the same field of endeavor, Hahn discloses a sequencing engine coupled to the command processor (FIG 1; [0026-0030]; discloses a sequencing engine e.g., 120 comprising 124 coupled to 102); wherein the access command is stored in the sequencing engine(FIG 1; [0030] sequences of commands being executed by 102 by reading the commands from the command log and writing the commands read to a memory 120), and the sequencing engine controls the command processor to sequentially generate the row address information and the active command according to the access command (FIG 1 & 6 ; [0030 & 0055] sequences of commands processed and received from 120 comprising 124 and the active command buffer 442 in 124 stores the commands that have been accessed e.g., access command). 

Therefore, it would be obvious to include the teachings of Hahn of sequencing engine functionality in the teaching of Shimizu for the benefit of reducing risk that a memory device will overwrite host data when replaying a sequence of commands ([0026] Hahn). 
Regarding claim 9, the combination of Shimizu in view of Hahn discloses wherein after issuing the active command, the sequencing engine controls the command processor(Hahn FIG 1 & 6; [0030 & 0055] discloses thru 130 controlling 120) to generate a column address information corresponding to the access command, and then generate a read or write command corresponding to the access command (Shimizu FIG 2; [0027] discloses column address AC<z,0>  and generating a read/write command corresponding to access command CMD).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hara et al (US20100306460 FIG 1; [0047] discloses starting addresses e.g., row addresses and active command CMD before outputting the access command CMD).
Kondo et al (US2013008026 FIG 1-3 discloses decoders and latch circuit). 
Ikeda et al (US200300898753 FIG 2; discloses e.g., a pre-row 32 and pre-column 33 circuits and row decoder 34 and column decoder 35). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/               Primary Examiner, Art Unit 2827